Case: 1:18-cv-03054 Document #: 294 Filed: 11/06/19 Page 1 of 1 PageID #:2631

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Jane Doe 1, et al.
                             Plaintiff,
v.                                                 Case No.: 1:18−cv−03054
                                                   Honorable Ronald A. Guzman
City of Chicago
                             Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, November 6, 2019:


        MINUTE entry before the Honorable Sunil R. Harjani: Status hearing held. Fact
and expert discovery have been completed. The Court has previously held settlement
discussions with the parties jointly and separately, but the Court and the parties
determined that the matter was not yet ripe for an in−person settlement conference.
Counsel shall jointly contact the magistrate judge's courtroom deputy if and when the
parties are ready to schedule a settlement conference. Mailed notice(lxs, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
